Exhibit 10.1

THIS INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (this “Instrument”),
dated to be effective as of October 7, 2011 (the “Effective Date”), is by and
among TRAILER BRIDGE, INC. (the “Company”), a Delaware corporation, WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Resigning Trustee”), a national banking
association organized and existing under the laws of the United States having
its principal corporate trust office in Minneapolis, Minnesota, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as successor trustee (the “Successor Trustee”), a New
York banking corporation, having its corporate trust office in New York, NY, and
CORPORATION SERVICE COMPANY®, a Delaware corporation, and its affiliates,
including LexisNexis™ Document Solutions Inc. (collectively, the “Collateral
Agent”). Capitalized terms used but not defined in this Instrument have the
meanings given in the Indenture (as defined below).

RECITALS

WHEREAS, pursuant to an Indenture, dated as of December 1, 2004, between the
Company and the Resigning Trustee, the Company issued its 9 1/4% Senior Secured
Notes due 2011 (the “Notes”);

WHEREAS, the Company appointed the Resigning Trustee as the indenture trustee
(the “Trustee”), paying agent (the “Paying Agent”), and registrar (the
“Registrar”) under the Indenture;

WHEREAS, there are presently issued and outstanding $82,500,000 in aggregate
principal amount of the Notes;

WHEREAS, the Indenture provides that the Trustee may resign in writing at any
time and be discharged from the trust created therein by so notifying the
Company;

WHEREAS, the Indenture further provides that, if the Trustee resigns, the
Company shall promptly appoint a successor Trustee;

WHEREAS, the Resigning Trustee desires to resign, and the Company desires to
appoint the Successor Trustee as Trustee, Paying Agent, and Registrar to succeed
the Resigning Trustee in such capacities under the Indenture and in its
respective capacities under the other documents executed by the Resigning
Trustee in connection with or related to the Indenture (collectively, the
“Documents”); and

WHEREAS, the Successor Trustee is willing to accept the appointment as Trustee,
Paying Agent, and Registrar under the Indenture and the Documents.

NOW, THEREFORE, in consideration of the covenants set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Acceptance of Resignation of Resigning Trustee and Appointment of Successor
Trustee. The Company hereby accepts the resignation of the Resigning Trustee as
Trustee, Paying Agent, and Registrar under the Indenture and the Documents.
Pursuant to Section 7.08 of the Indenture, the Company hereby appoints the
Successor Trustee as Trustee,



--------------------------------------------------------------------------------

Paying Agent, and Registrar under the Indenture and the Documents, and vests and
confirms to the Successor Trustee all the rights, powers, and duties of the
Trustee under the Indenture and the Documents. The Company and the Resigning
Trustee shall execute and deliver such further instruments and shall do such
other things as the Successor Trustee may reasonably request so as to more fully
and certainly vest and confirm in the Successor Trustee all the rights, powers,
and duties assigned, transferred, delivered, and confirmed hereunder.

2. Company Representations and Warranties. The Company hereby represents and
warrants to the Successor Trustee that:

 

  a. It is duly organized and validly existing;

 

  b. It has full power, authority and right to execute, deliver and perform this
Instrument, and has taken all action necessary to authorize the execution,
delivery and performance by it of this Instrument;

 

  c. This Instrument has been duly authorized, executed and delivered on behalf
of the Company and constitutes a legal, valid and binding obligation enforceable
against it in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, liquidation, or
other similar laws affecting the enforcement of creditors’ rights generally, and
by general principles of equity;

 

  d. It has not entered into any amendment or supplement to the Indenture or any
of the Documents, and the Indenture and the Documents are in full force and
effect;

 

  e. Except as identified in Annex A, no Event of Default and no default exist
under the Indenture or any of the Documents;

 

  f. Annex B represents a complete list of the Documents to which the Resigning
Trustee is a party;

 

  g. No covenant or condition contained in the Indenture or the Documents has
been waived by the Holders of the percentage in aggregate principal amount of
the Notes required by the Indenture to effect any such waiver;

 

  h. The Notes are validly issued securities of the Company;

 

  i. The Trustee has a valid and perfected first lien on, and security interest
in, the Collateral for the benefit of the Holders of Notes; and

 

  j. The Company’s execution and delivery of this Instrument do not and will not
conflict with, or result in a breach of, any of the terms or provisions of, or
constitute a default under, any (i) contract, agreement, indenture, or other
instrument (including, without limitation, the Company’s certificate of
incorporation and by-laws) to which the Company is a party or by which the
Company or its property is bound, or (ii) any judgment, decree, or order of any
court or governmental agency or regulatory body or law, rule, or regulation
applicable to the Company or its property.

 

- 2 -



--------------------------------------------------------------------------------

3. Resigning Trustee Representations and Warranties. The Resigning Trustee
hereby represents and warrants to the Successor Trustee that:

 

  a. This Instrument has been duly authorized, executed and delivered on behalf
of the Resigning Trustee and constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, or other similar laws affecting the enforcement of creditors’
rights generally, and by general principles of equity;

 

  b. It has not entered into any amendment or supplement to the Indenture or any
of the Documents except as noted herein, and the Indenture and the Documents are
in full force and effect;

 

  c. No covenant or condition contained in the Indenture or the Documents has
been waived by the Resigning Trustee or, to the best of the knowledge of the
Resigning Trustee, by the Holders of a percentage in aggregate principal amount
of the Notes required by the Indenture to effect any such waiver;

 

  d. There is no action, suit, or proceeding pending or, to the best of the
knowledge of the Resigning Trustee threatened, against the Resigning Trustee
before any court or governmental authority arising out of any action or omission
by the Resigning Trustee as Trustee, Paying Agent, and Registrar under the
Indenture or the Documents;

 

  e. It has made, or promptly will make, available to the Successor Trustee
originals, if available, or copies in its possession, of the Indenture and the
Documents relating to the trusts (the “Trusts”) created by the Indenture and all
written information in the possession of its corporate trust administration
department relating to the administration and status of the Trusts and shall do
such other things as the Successor Trustee may reasonably request to more fully
vest and confirm in the Successor Trustee all the rights, powers, and duties
assigned hereby to the Successor Trustee;

 

  f. To the best of its knowledge, it has lawfully discharged its duties as
Trustee, Paying Agent, and Registrar under the Indenture and the Documents; and

 

  g. There are presently issued and outstanding $82,500,000 in aggregate
principal amount of the Notes and interest has been paid through May 15, 2011.

4. Successor Trustee Representation and Warranty. The Successor Trustee
represents and warrants to the Resigning Trustee and the Company that it is
qualified and eligible to serve as Trustee, Paying Agent, and Registrar under
the Indenture, the Documents, and the Trust Indenture Act of 1939, as amended.

 

- 3 -



--------------------------------------------------------------------------------

5. Acceptance by Successor Trustee. The Successor Trustee hereby accepts its
appointment, as of the Effective Date, as Trustee, Paying Agent, and Registrar
under the Indenture and the Documents, and assumes all rights, powers, and
duties of the Trustee, Paying Agent, and Registrar thereunder, subject to the
terms and conditions therein.

6. Assignment by Resigning Trustee. The Resigning Trustee hereby confirms,
assigns, transfers, delivers, and conveys, as of the Effective Date, to the
Successor Trustee, as Trustee, Paying Agent, and Registrar under the Indenture
and the Documents, all rights, powers, and duties, which the Resigning Trustee,
as Trustee, Paying Agent, and Registrar now holds under and by virtue of the
Indenture and the Documents, and shall pay over to the Successor Trustee any and
all property and moneys held by the Resigning Trustee under and by virtue of the
Indenture and the Documents, subject to the lien provided by Section 7.07 of the
Indenture, which lien the Resigning Trustee expressly reserves to the fullest
extent necessary to secure the Company’s obligations under said Section to the
Resigning Trustee and which lien shall also secure the Company’s obligations
under said Section to the Successor Trustee.

7. Further Assurances by the Company. On or promptly after the Effective Date,
the Company (with the cooperation of the Successor Trustee) shall make, or cause
to be made, at its sole expense, all necessary or reasonably requested filings
and take all other actions necessary or reasonably requested to assign or
transfer of record, or maintain the validity, perfection and priority of the
Liens on the Collateral in favor of the Successor Trustee.

8. Resigning Trustee’s Lien and Payment of Fees, Expenses and Indemnification.
Notwithstanding this Instrument and the resignation of the Resigning Trustee,
the Resigning Trustee shall retain all rights and entitlements relating to its
service as Trustee, Paying Agent, and Registrar under the Indenture arising or
accruing on or before the Effective Date, including without limitation, all
entitlements to the payment of its fees and reimbursement of its expenses,
regardless of when such amounts become payable or are paid. In the event and to
the extent the Successor Trustee shall exercise any lien upon the distributions
to holders of the Notes for any reason at a time when the Resigning Trustee has
not been fully paid, it shall do so for both its own fees and expenses and the
outstanding fees and expenses of the Resigning Trustee, incurred in connection
with its duties under the Indenture and as permitted under the Indenture prior
to the Effective Date, and any subsequent transitional services requested by the
Successor Trustee from the Resigning Trustee after the Effective Date. The
Successor Trustee shall promptly pay over a pro rata portion of any and all such
proceeds to the Resigning Trustee when and as received up to the amount then due
the Resigning Trustee to the extent not directly received from the Company. To
the extent the Resigning Trustee receives funds from the Company, other than for
payment of the Resigning Trustee’s fees and expenses as Trustee, it agrees to
hold those funds as agent for the Successor Trustee and promptly pay over such
funds to the Successor Trustee.

9. Additional Documentation. The Company and the Resigning Trustee, for the
purposes of more fully and certainly vesting in and confirming to the Successor
Trustee, as Trustee, Paying Agent, and Registrar, said rights, powers, and
duties agree, upon reasonable request of the Successor Trustee, to execute,
acknowledge, and deliver such further instruments of conveyance and further
assurance and to do such other things as may reasonably be required for more
fully and certainly vesting and confirming to the Successor Trustee all rights,
powers, and duties which the Resigning Trustee now holds under and by virtue of
the Indenture and the Documents, all at the cost of the Company.

 

- 4 -



--------------------------------------------------------------------------------

10. Acknowledgement of Collateral Agent. The Collateral Agent hereby
acknowledges the resignation of the Resigning Trustee and that, as of the
Effective Date, it shall act as agent for the Successor Trustee as to any
Collateral with respect to which a certificate of title has been issued.

11. This Instrument and the resignation, appointment, and acceptance effected
hereunder shall be effective as of the close of business on the Effective Date;
provided, however, that the resignation of the Resigning Trustee as Registrar
and Paying Agent and appointment of the Successor Trustee as Registrar and
Paying Agent shall be effective as of the close of business 10 business days
after the Effective Date.

12. The reasonable fees, costs and expenses incurred by (A) the Successor
Trustee and its counsel, and (B) the Resigning Trustee and its counsel, in
connection with the negotiation, drafting, execution, and implementation of this
Instrument shall be paid by the Company on or prior to the Effective Date or as
soon as practical thereafter.

13. The Successor Trustee is not assuming any obligation or liability under the
Indenture or the Documents for any act or omission occurring prior to the
Effective Date.

14. Pursuant to the requirements of Section 7.08 of the Indenture, on or
promptly after the Effective Date, the Successor Trustee shall distribute a
notice to the Holders of the Notes in the form attached hereto as Annex C.

15. No amendment shall be made to this Instrument without the written consent of
all parties hereto which may be provided in counterparts.

16. The Company acknowledges that, in accordance with Section 326 of the USA
Patriot Act, the Successor Trustee, like all financial institutions, is required
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Successor
Trustee. The Company agrees that it will provide Successor Trustee with such
information as it may request in order for it to satisfy the requirements of the
USA Patriot Act.

17. Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of New York.

18. Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof.

 

- 5 -



--------------------------------------------------------------------------------

19. Notices. All notices, whether faxed or mailed will be deemed received when
sent pursuant to the following instructions:

TO THE RESIGNING TRUSTEE:

Wells Fargo Bank, N.A.

Attn: James R. Lewis

45 Broadway - 12th Floor

New York, New York 10006

Telephone: (212) 515-5258

Facsimile: (866) 524-4681

TO THE SUCCESSOR TRUSTEE:

Deutsche Bank Trust Company Americas

Attn: Stanley Burg

60 Wall Street, MSNYC60-2720

New York, NY 10005

Telephone: (212) 250-5280

Facsimile: (212) 797-8610

TO THE COMPANY:

Trailer Bridge, Inc.

Attn: William G. Gotimer, Jr.

10405 New Berlin Rd. East

Jacksonville, FL 32226

Telephone: 516-208-8138

Facsimile: (904) 751-7444

TO THE COLLATERAL AGENT:

Corporation Service Company

Attn: Janet Brown

801 Adlai Stevenson Drive

Springfield, IL 62703

Telephone: (217) 544-5900 x3754

Facsimile: (800) 611-0524

[Signatures to follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESSETH WHEREOF, the parties have executed this Instrument to be deemed
effective as of the day and year first above written.

 

Dated: October     , 2011    

TRAILER BRIDGE, INC.

 

 

    By:       Its:  

 

Dated: October     , 2011

   

 

WELLS FARGO BANK,

   

NATIONAL ASSOCIATION

 

 

    By:   James R. Lewis     Its:   Vice President

 

Dated: October     , 2011

   

 

DEUTSCHE BANK TRUST COMPANY

   

AMERICAS

 

 

    By:   Stanley Burg     Its:   Vice President    

 

and

 

 

    By:   Rodney Gaughan     Its:   Vice President

 

Dated: October     , 2011

   

 

CORPORATION SERVICE COMPANY

 

 

    By:   Jackie Smetana     Its:   Vice President

 

 

- 7 -



--------------------------------------------------------------------------------

ANNEX A

EVENTS OF DEFAULT AND DEFAULTS

Section 4.04(a) of the Indenture requires the Company to deliver an Officer’s
Certificate to the Trustee within 90 days after the end of each fiscal year. As
more fully set forth therein, the Officer’s Certificate must state that the
Company conducted a review of its activities during the preceding fiscal year
and that no Default or Event of Default occurred during such year, and that no
event has occurred which prohibits payment on account of the principal of or
premium or interest on the Notes. The Company was required to deliver an
Officer’s Certificate for the period ending December 31, 2010, on March 31,
2011, and it failed to do so. Such failure constitutes a Default under section
4.04(a) of the Indenture. Unless cured by October 30, 2011, such Default shall
constitute an Event of Default under Section 6.01(e) of the Indenture.



--------------------------------------------------------------------------------

ANNEX B

DOCUMENTS

 

1. Indenture, dated as of December 1, 2004, between Trailer Bridge, Inc. and
Wells Fargo Bank, National Association, as Trustee

 

2. First Preferred Fleet Mortgage, dated as of December 1, 2004, between Trailer
Bridge, Inc. and Wells Fargo Bank, Nation Association, as Trustee

 

3. Mortgage and Security Agreement, dated December 1, 2004, between Trailer
Bridge, Inc. and Wells Fargo Bank, National Association, as Trustee

 

4. Security Agreement, dated as of December 1, 2004, between Trailer Bridge,
Inc. and Wells Fargo Bank, National Association, as Trustee

 

5. Assignment of Earnings, dated as of December 1, 2004, between Trailer Bridge,
Inc. and Wells Fargo Bank, National Association, as Trustee

 

6. Assignment of Insurances, dated as of December 1, 2004, between Trailer
Bridge, Inc. and Wells Fargo Bank, National Association, as Trustee

 

7. Access Agreement, dated as of December 1, 2004, among Trailer Bridge, Inc.,
Wells Fargo Bank, National Association, as Trustee, and Congress Financial
Corporation (Florida)



--------------------------------------------------------------------------------

ANNEX C

FORM OF NOTICE TO HOLDERS OF NOTES

[LETTERHEAD OF SUCCESSOR TRUSTEE]

NOTICE

Cusip Numbers*:             

To the Holders of Trailer Bridge, Inc.

9 1/4% Senior Secured Notes Due 2011 (the “Notes”)

NOTICE IS HEREBY GIVEN, in the manner provided in Section 7.08 of the Indenture,
dated as of December 1, 2004 (as amended, modified and supplemented from time to
time, the “Indenture”), by and between Trailer Bridge, Inc. (the “Company”) and
Wells Fargo Bank, National Association, as Trustee, that Wells Fargo Bank,
National Association has resigned as Trustee under the Indenture.

The Company has appointed Deutsche Bank Trust Company Americas as successor
Trustee, Paying Agent and Registrar under the Indenture, which appointment has
been accepted and become effective. The address of the Corporate Trust Office of
Deutsche Bank Trust Company Americas is 60 Wall Street, 27th Floor, New York,
New York 10005, Attention: Trust and Agency Services – Corporate Team Deal
Manager – Trailer Bridge Inc.

Dated: October     , 2011

 

Very Truly Yours, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Successor Trustee

 

 

* Note: Cusip numbers appearing herein have been included solely for the
convenience of the Holders. Deutsche Bank Trust Company Americas assumes no
responsibility for the selection or use of such numbers and makes no
representation as to the correctness of the Cusip numbers listed above.